 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9
          In re MARK L. DUBOIS; DONNA D.                   CASE NO. 21-0384 RJB
10        DUBOIS,
                                                           BAP NO. 21-1037
11                                Debtors.
                                                           Bk. No. 13-46104 BDL
12        TED SPICE
13                                 Appellant,
                v.
14                                                         ORDER ON MOTION FOR
          MARK L. DUBOIS, et. al.,                         RECONSIDERATION ON ORDER
15                                                         EXTENDING TIME
                                   Appellees.
16

17
             This matter comes before the Court on the Appellant Ted Spice’s Motion for
18
     Reconsideration of the Order on an Extension to File Opening Brief. Dkt. 34. The Court has
19
     considered the pleadings filed regarding the motion and the remaining record.
20
             This case, brought by Ted Spice, is an appeal of the Chapter 7 Bankruptcy Trustee Brian
21
     L. Budsberg’s successful objection to Mr. Spice’s proof of claim in the bankruptcy of Mark
22
     Dubois and Donna Dubois. Dkt. 1. On January 14, 2021 the Bankruptcy Court held that all
23
     claims in Mr. Spice’s Proof of Claim No. 7 were precluded by a Pierce County, Washington
24


     -1
 1   Superior Court judgment, sustained the Trustee’s objection, and disallowed the claim. Dkt. 1-1,

 2   at 11-12. Mr. Spice timely filed a motion for reconsideration of the disallowance order, which

 3   the Bankruptcy Court denied on February 5, 2021. Dkt. 1-1, at 6-9. On February 23, 2021, he

 4   appealed the order denying reconsideration to the Bankruptcy Appellate Panel (“BAP”). Dkt. 1-

 5   1, at 1-4.

 6           On March 17, 2021, the Trustee elected, pursuant to 11 U.S.C. § 158(c)(1)(B), to transfer

 7   this matter from the BAP to be heard in this court. Dkt. 1. The day before, on March 16, 2021,

 8   Mr. Spice filed his Motion to Permit Extension of Appeal Deadline (Dkt. 1-2) and Motion to

 9   Dismiss (Dkt. 1-3) in BAP, both of which were transferred for decision to this Court.

10           Mr. Spice later filed another motion to permit extension of appeal deadline in the

11   bankruptcy court and that court granted the motion on April 1, 2021. Dkt. 7. Mr. Spice’s Motion

12   to Permit Extension of Appeal Deadline (Dkt. 1-2) was denied as moot and his Motion to

13   Dismiss (Dkt. 1-3) was denied. Dkt. 29.

14           On April 30, 2021, Mr. Spice’s motion for the undersigned to recuse from the case was

15   denied (Dkt. 19) and that order was affirmed by the chief judge in this district, Chief Judge

16   Martinez (Dkt. 20). Mr. Spice filed a Notice of Appeal of those orders on May 28, 2021. Dkt.

17   24. Although Mr. Spice is represented by a lawyer, he filed the Notice of Appeal pro se. Id.

18           On June 8, 2021, the undersigned issued an order noting that the notice of appeal is

19   defective in that it refers to a non-appealable interlocutory order and so this Court is not divested

20   of jurisdiction. Dkt. 26. Further, parties were notified that the case deadlines remain. Id. Under

21   that case schedule, Mr. Spice’s opening brief was due June 17, 2021, the responsive brief

22   was due on July 15, 2021 and the reply was due on July 29, 2021. Dkt. 23. That case schedule

23   was set after Mr. Spice’s first motion for extension of time was granted. Id.

24


     ORDER ON MOTION FOR RECONSIDERATION ON ORDER EXTENDING TIME - 2
 1          Rather than file an opening brief, Mr. Spice filed a second motion for extension of time,

 2   seeking an order resetting the due date for his opening brief to July 16, 2021. Dkt. 27. On June

 3   28, 2021, that motion was granted, in part, and denied, in part and he was given a brief extension

 4   of time to file his opening brief – to July 6, 2021. Dkt. 31. He did not file an opening brief, but

 5   instead filed the pending motion for reconsideration. Dkt. 34.

 6          In the motion for reconsideration, Mr. Spice seeks not only reconsideration of the June

 7   28, 2021, order granting, in part, and denying, in part, his motion for extension of time to file his

 8   opening brief, but now seeks an additional two weeks’ time to file his brief (to August 5, 2021),

 9   arguing that there have been issues with the transcripts. Dkt. 34. The Appellees were invited to

10   respond pursuant to West. Dist. Wash. Local Rule 7(h), and oppose the motion, noting that the

11   appeal was filed on February 23, 2021, Mr. Spice was to order transcripts by April 5, 2021, but

12   failed to do so until April 28, 2021, well after the deadline. Dkt. 37. The Appellees note that

13   instead of timely filing his opening brief, Mr. Spice has instead filed motions for this Court to

14   recuse and filed a frivolous interlocutory appeal. Id.

15      Standard. Western District of Washington Civ. R. Pro. 7(h)(1) provides: “[m]otions for

16   reconsideration are disfavored. The court will ordinarily deny such motions in the absence of a

17   showing of manifest error in the prior ruling or a showing of new facts or legal authority which

18   could not have been brought to its attention earlier with reasonable diligence.”

19      Decision. The Plaintiff’s motion for reconsideration (Dkt. 34) should be denied. The

20   Plaintiff did not show a manifest error in the prior ruling. He did not point to new facts or legal

21   authority which could not have been brought to the Court’s attention earlier with reasonable

22   diligence. Delays identified by Mr. Spice are due to his own failure to be diligent. The opening

23   brief was originally due on May 17, 2021. Dkt. 10. Mr. Spice has filed several motions, but still

24


     ORDER ON MOTION FOR RECONSIDERATION ON ORDER EXTENDING TIME - 3
 1   has not filed his opening brief. This appeal should be decided on the merits. His motion for

 2   reconsideration (Dkt. 34) IS DENIED. The June 28, 2021, order granting, in part, and denying,

 3   in part, his motion for extension of time to file his opening brief (Dkt. 31) IS AFFIRMED.

 4      As stated above, Mr. Spice did not file an opening brief. As of the date of this order, the

 5   brief is six days late. If Mr. Spice fails to file an opening brief by July 16, 2021, this appeal may

 6   be dismissed without prejudice for failure to prosecute. While the Court appreciates that July 16

 7   is the date he originally requested in his second motion for an extension of time, this appeal

 8   should be decided on the merits. If Mr. Spice does file an opening brief by July 16, 2021, the

 9   response, if any should be filed by August 13, 2021, and the reply, if any by August 27, 2021.

10          IT IS SO ORDERED.

11          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

12   to any party appearing pro se at said party’s last known address.

13          Dated this 12th day of July, 2021.

14

15                                         A
                                           ROBERT J. BRYAN
16
                                           United States District Judge
17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR RECONSIDERATION ON ORDER EXTENDING TIME - 4
